EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) shall be effective as of the 1st day of
March, 2013 by and between JAMES J. KOHN (“Employee”) and NEVADA GOLD & CASINOS,
INC., a Nevada corporation with headquarters in Houston, Texas (“Employer” or
“the Company”).

 

WHEREAS, Employer is in the business of developing, owning, and operating gaming
facilities and lodging and entertainment facilities in the United States; and

 

WHEREAS, the Employer and Employee are parties to that certain Employment
Agreement dated February 4, 2011. (the “2011 Employment Agreement”).

 

WHEREAS, the parties have agreed to terminate the 2011 Employment Agreement
effective at the close of business on February 28, 2013 after which it shall be
of no further force and effect.

 

WHEREAS, the Employer and Employee have agreed to enter into a new Employment
Agreement on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties agree as follows:

 

1.    EMPLOYMENT. Employee agrees to continue as the Executive Vice President,
Secretary and Chief Financial Officer of Nevada Gold and Casino Inc., under the
terms and conditions of this Agreement.

 

2.    TERM. The term of this Agreement is for a two year period commencing on
March 1, 2013.

 

3.    DUTIES AND TITLE. Employee’s title shall be that of Executive Vice
President, Secretary and Chief Financial Officer. Employee shall have such
powers and perform such duties as are customarily performed by an Executive Vice
President, Secretary and Chief Financial Officer, including, but not limited to,
overall responsibility for and authority over finance and accounting, and
serving as principal financial officer of the Company. Employee shall report to
the Chief Executive Officer of the Company. Employee shall perform his duties to
the best of his abilities and shall devote substantially all of his working time
to such duties.

 

4.    COMPENSATION. Employer hereby agrees to provide Employee with the
following compensation package which shall be reviewed annually by Employer’s
Compensation Committee:

 

(a). Salary. Employer shall pay Employee an annual salary in the amount of Two
Hundred Twenty-Five Thousand Dollars ($225,000) payable in the same manner as
Employer pays its other executive employees, less required state and federal
withholdings (the “Annual Salary”).

-1-

 

 

(b) Vacation and Fringe Benefits. Employee shall be entitled to one (1) month
paid vacation each year. In addition, and subject to the terms of any plans or
policies governing such matters, Employee shall be entitled to receive (i)
contributions to Employer’s Savings and other retirement plans at a rate at
least as great as Employer contributes for its other senior executive employees;
(ii) major medical and health insurance; (iii) customary reimbursement for
travel and entertainment; (iv) reimbursement of Employee’s moving and relocation
expenses to a new residence in Las Vegas, Nevada; (v) the cost of Employee
selling his home in Rochester Hills, Michigan, including brokers fees, closing
costs, title insurance, reasonable attorney’s fees and other incidental
customary closing costs (“Relocation Expenses”); and, (vi) a tax equalization
allowance related to his Relocation Expenses.

 

Employee agrees that if he voluntarily terminates his employment during the
first year of this Agreement he shall promptly reimburse Employer for the pro
rata portion of the cost of his relocation to Las Vegas. The pro rata
calculation will be based on the number of days from the voluntary termination
date till March 1, 2014, divided by 365, times the cost of his relocation to Las
Vegas.

 

(c) Performance Bonuses. Employee shall be eligible for yearly bonuses up to 50%
of his annual salary for achieving reasonable goals related to profitability
and/or strategic goals established in the first 30 days of the fiscal year by
the Board of Directors and/or the Compensation Committee.

 

(d) Stock Options. All Stock Options previously granted to Employee are subject
to the terms and conditions of Employer’s stock option plan.

 

5.    TERMINATION AND COMPENSATION UPON TERMINATION.

 

(a)    Termination without Cause by Employer. Employer may terminate Employee’s
employment at any time without Cause (as defined in Section 5(c) below) by
giving prior, written notice to Employee. In such case, Employer shall pay the
Annual Salary to Employee for the remaining term of this Agreement plus pro rata
performance bonus, accrued vacation and fringe benefits. Employer shall pay
Employee, on the same pay dates on which and in the same manner by which it pays
its current employees. All stock options granted but not vested at such time
shall immediately become fully vested in Employee. For purposes of calculating
the performance bonus, if same is due to Employee in the event of such
termination, Employer shall apply the same percentage of performance bonus paid
in the fiscal year preceding the fiscal year during which the termination
becomes effective, prorated for the portion of the fiscal year that transpired
prior to the termination.

-2-

 

 

(b)   Change of Control. Employee may terminate Employee’s employment in the
event of a “Change of Control” defined as the sale of substantially all of the
Employer’s assets, acquisition by a third party of more than 50% of Employer’s
stock, merger, or other business combination with an unaffiliated entity or
person. In the event of such a termination, Employer shall pay to Employee in a
lump sum the compensation owed pursuant to the remaining term of this agreement
but in no event less than an amount equal to twelve months Annual Salary plus
pro rata performance bonus, accrued vacation, and fringe benefits. In addition,
all stock options granted but not yet vested shall immediately become fully
vested in Employee. Employee must give notice of any termination under this
subsection within thirty (30) days of the occurrence of the event he believes
gives rise to a Change of Control. For purposes of calculating the performance
bonus, if same is due to Employee in the event of such termination, Employer
shall apply the same percentage of performance bonus paid in the fiscal year
preceding the fiscal year during which the termination becomes effective,
prorated for the portion of the fiscal year that transpired prior to the
termination.

 

(c)    Termination for Cause. Employer may terminate Employee’s employment for
“Cause” at any time. Such a termination shall be effective as specified by
Employer. In the event of a termination by Employer for “Cause,” Employee shall
be entitled only to his salary, accrued vacation, and fringe benefits through
the effective date of termination. Any unvested stock options shall be
forfeited. All stock options granted which have vested will be treated as
prescribed under Employer’s Stock Option Plan and the Stock Option Agreement.
“Cause” means: (i) the Employee’s conviction of, or entry of a plea agreement or
consent degree or similar arrangement with respect to, a felony, other serious
criminal offense or offense involving moral turpitude, or any violation of
federal or state securities law; (ii) Employee’s material violation of
Employer’s written policies; (iii) Employee’s material breach of this Agreement,
(iv) the final revocation, suspension, or impairment (after all applicable
appeals) of Employee’s gaming license in any jurisdiction in which Employer is
required to have a gaming license, or a finding (after all applicable appeals)
by any authority in any such jurisdiction that Employee is unsuitable to hold a
gaming license; or (v) Employee’s gross misconduct in the performance of
Employee’s duties hereunder. Any termination of the Employee’s employment by
Employer pursuant to this Section 5 (c) shall be communicated by a notice of
termination which shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision invoked.

 

(d)   Termination due to Inability to Perform Essential Functions. Employer may
terminate Employee’s employment if Employee becomes unable to perform the
essential functions of his position due to disability for a period greater than
six months despite any reasonable accommodation required by law. In the event of
a termination under this subsection, Employee shall be entitled only to his
salary, accrued vacation, and fringe benefits for a period of one (1) year
following the effective date of termination and thereafter to any benefits to
which Employee is entitled under the Company’s disability policy. In the case of
granted but unvested stock options, those unvested stock options which would
become vested within such one (1) year period shall become vested and the
remaining granted but unvested stock options shall be forfeited. Otherwise, the
stock options will be treated as prescribed under Employer’s Stock Option Plan
and the Stock Option Agreement.

-3-

 

 

6.    CONFIDENTIALITY, PROPERTY, COMPETITION, SOLICITATION.

 

(a)    Ownership. Employee agrees that all inventions, copyrightable material,
business and/or technical information, marketing plans, customer lists and trade
secrets which arise out of the performance of this Agreement are the property of
Employer.

 

(b)   Confidentiality. Except as is consistent with Employee’s duties and
responsibilities within the scope of his employment with Employer, Employee
agrees to keep confidential indefinitely, and not to use or disclose to any
unauthorized person, information which is not generally known and which is
proprietary to Employer, including all information that Employer treats as
confidential, (“Confidential Information”). Upon termination of Employee’s
Employment, Employee will promptly turn over to Employer all software, records,
manuals, books, forms, documents, notes, letters, memoranda, reports, data,
tables, compositions, articles, devise, apparatus, marketing plans, customer
lists and other items that disclose, describe or embody Confidential Information
including all copies of the Confidential Information in his possession,
regardless of who prepared them.

 

(c)    Non-competition. If Employee’s employment hereunder is terminated as a
result of the application of paragraph 5(c), then for a period of one (1) year
after the effective date of termination, Employee agrees not to compete,
directly or indirectly (including as an officer, director, partner, employee,
consultant, independent contractor, or more than 5% equity holder of any equity)
with Employer in any way concerning the ownership, development or management of
any gaming operations or facility within a 75-mile radius of any gaming
operations or facility with respect to which Employer (or any of its affiliates)
owns or renders substantial, paid, consulting or management services at the time
of termination. Notwithstanding the foregoing, this provision will not apply to
the metropolitan area of Las Vegas, Nevada.

 

(d)   Non-solicitation. Employee agrees not to solicit or recruit, directly or
indirectly, any management employee of Employer for employment during the one
(1) year period after termination of his employment relationship with Employer.

 

7.    NOTICES. All notices and communications shall be sent by certified mail,
return receipt requested, or by hand delivery, to the following parties:

 

 

If to Employee: James J. Kohn   2478 Ram Crossing Way   Henderson, Nevada 89074
    With a copy to:       If to Employer: Michael P. Shaunnessy   Chief
Executive Officer   Nevada Gold & Casinos, Inc.   133 E. Warm Springs Road  
Suite 102   Las Vegas, Nevada 89119    

 



-4-

 

 

With a copy to: Ernest E. East   Chief Compliance Officer   Nevada Gold &
Casinos, Inc   133 E. Warm Springs Road   Suite 102   Las Vegas, Nevada 89119

 

 

8.    GOVERNING LAW AND VENUE. This Agreement herein shall be construed,
regulated and administered under the laws of the State of Nevada and of the
United States of America. Any lawsuit or other civil action brought arising from
or related to Employee’s employment with Employer or this Agreement shall be
brought and maintained in a state or federal court in Las Vegas, Nevada, Except
that this provision does not preclude Employer from removing to federal court
any action filed by Employee and, to the extent permissible, Employee hereby
consents to such removal.

 

9.    BINDING EFFECT AND ASSIGNMENT. This Agreement shall be binding on and
inure to the benefit of the respective parties hereto, their heirs, successors
and assigns. Subject to the provisions of Section 5(d), Employer may assign this
Agreement in connection with a merger, consolidation, assignment, sale or other
disposition of substantially all of its assets or business. This Agreement may
not be assigned by Employee.

 

10.                 MODIFICATION. This Agreement may not be amended in any
manner without the express, written consent of the parties hereto.

 

11.                 ENTIRE AGREEMENT. This Agreement supersedes all previous and
contemporaneous oral negotiations, commitments, writings and understandings
between the parties concerning the matters herein or therein.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on this 27th day of February, 2013.

 

EMPLOYER   EMPLOYEE         By: /s/Michael P. Shaunnessy   /s/James J. Kohn  
Michael P. Shaunnessy   James J. Kohn   Chief Executive Officer       Nevada
Gold & Casinos, Inc.    

 



-5-

 

